DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art appears to be Peniston (US20130267972). Peniston teaches a polymeric mesh which a bioabsorbable fiber and a non or less bioabsorbable fiber. However, Peniston teaches that the fibers are co-knit using different knit patterns in [0015] and the examples of Peniston teach knit structures with different knit patterns. Furthermore, Peniston does not appear to teach the use of the atlas pattern specifically. Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a co-knit structure with two yarns of differing bioabsorbability, where the yarns are knit with identical atlas patterns as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780. The examiner can normally be reached Monday through Friday from 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARLA MCCONNELL can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        


/J.N.C./Examiner, Art Unit 1789